Title: To Thomas Jefferson from Martha Jefferson Randolph, 22 January 1798
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas


          
            Bellmont Jan. 22, 1798
          
          Jupiter had given us so terrible an account of your sufferings from the ice on the patowmac that we began to be seriously alarmed about you, before the arrival of your letters, which came both to gether; it was with infinite pleasure than that we learned you had got the better of your cold and were at least comfortably if not agreably fixed for the winter. it is much more than we can boast of, for the extreme dampness of the situation and an absolute want of offices of every kind to shelter the servants whilst in the performance of their duties, have occasioned more sickness than I ever saw in a family in my life. pleurisie, rhumatism, and every disorder proceeding from cold have been so frequent that we have scarcely had at any one time well enough to tend the sick—our intercourse with Monticello has been allmost daily they have been generally well there except Tom and Goliah who are both about again and poor little Harriot who died a few days after you left us. I shall joyfully accept of the offer you make of executing my comissions in Philadelphia. Mr Randolph has some money remaining in Barnes’s hands which I should  be extremely obliged to you to lay out in plate, table spoons tea spoons &c as far as it will go. I imagine there is enough of it for that purpose and as much (considering the many other urgent calls for money building will occasion) as will be convenient to bestow upon that article. and if such a thing is to be had a game of the goose it was a promise made to the children which Richmond does not furnish the means of paying. I look forward with great impatience to March I am afraid to flatter my self with the prospect of seeing you sooner and I feel every day more strongly the impossibility of becoming habituated to your absence—sepparated in my infancy from every other friend, and accustomed to look up to you alone, every sentiment of tenderness my nature was susceptible of was for many years centered in you, and no connexion formed since that could weaken a sentiment interwoven with my very existence. I have heard from Maria thru Mr Eppes she deals much in promises but very little in deeds that are to be performed with a pen she was in as good health and better spirits than usual adieu my dearest Father the children unanimously join in love to you and believe me with every sentiment of tenderness gratitude and respect your affectionate child—
          
            M. Randolph
          
        